VGTel, Inc. Ron Kallus, CEO 2 Ingrid Road Setauket, NY 11733-2218 Tel: 631-458-1120 November 19, 2007 U.S. Securities & Exchange Commission Office of Small Business 450 Fifth Street NW Washington, D.C. 20549 Registrant: . SEC File #333-134408 Dear Sir/Madam: Request is hereby made for the acceleration of the effective date of our Registration Statement on Form SB-2, File No333-134408 to 12:00 P.M. Eastern Standard Time on November 22, 2007, or as soon as practicable thereafter. We are also aware that: -Should the Commission or the staff, acting pursuant to a delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; -The action of the Commission or the staff, acting pursuant to a delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; -The Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities law of the Untied States. Very truly yours, VGTel, Inc. /s/ Ron Kallus President and Principal Executive Officer Date: November 19,2007
